Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 30, 2021 has been entered.  Claims 1, 2, 4-7 and 9-23 are pending in this application and examined herein.

Objection
In line 7 of claim 1 as amended, “an optionally” should be changed to “a”.  Appropriate correction is required.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hellman et al. (U.S. Patent 3,834,629) in view of Nakaseko et al.
Hellman discloses a device for atomizing metal powder including (with reference to Fig. 13 of Hellman) an outlet opening 41 (equivalent to the claimed “feed tube”) for providing a melt of a desired metal, and a diverter in the form of short walls 43 along bosses 45 and 46 capable of changing the angle at which the melt travels from the opening such that it is not the same as 7 equivalent to the presently claimed “atomization gas injector”.
Hellman does not specify that the prior art device is for manufacturing powder of a specific melting point as claimed, does not disclose the “water inlet” required by the instant claim, and does not specify an angle of 10-90 degrees as recited in claim 22 as amended.  However,
a) With respect to the melting point of powder, this denotes merely an intended use of the claimed apparatus, and does not specify any particular physical limitation upon the claimed device or any of its parts.  Further, the prior art device appears fully capable of atomizing powders having a melting point as claimed.  It is well-settled that apparatus claims cover what a device is, not what a device does; see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; see Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
b) Nakaseko indicates that it was known in the art, at the time of filing of the present invention, to include a water inlet in a device for atomizing metal powder, i.e. in a device analogous to that of Hellman.  See the cooling water injection nozzles 25 in Fig. 3 of Nakaseko.
c) With regard to the specific angle, Hellman col. 6, ll. 12-14 indicate that the melt will be guided along the short sides of the gap-like outlet opening for a long way, and the angle of those short sides relative to the outlet opening in Hellman as depicted in Fig. 13 of that reference is clearly within the claimed range.
Thus, the combined disclosures of Hellman et al. and Nakaseko et al. would have taught a device as claimed to one of ordinary skill in the art
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hellman et al. in view of Nakaseko et al., as above, and further in view of Eylon et al.
Neither Hellman nor Nakeseko, discussed supra, disclose “non perpendicular gas inlets” as required by the instant claim.  Eylon indicates that it was conventional in the art of devices for atomizing metal powder (i.e. in devices analogous to those of Hellman or Nakeseko) to include inlets in such devices that will cause gas sent through such inlets to move in a manner consistent with the present claim; see the paragraph overlapping columns 2-3 of Eylon.  Thus, the combined disclosures of Hellman et al., Nakaseko et al. and Eylon et al. would have taught a device as presently claimed to one of ordinary skill in the art.

			   	   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/379,373 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, with specific reference to claim 1 of the ‘373 application, that claim recites a device including a feed tube, a diverter for diverting a melt at an angle of 10-90 degrees and directing it to an atomization area, an atomization gas injector inside an atomization chamber, and a water inlet, all substantially identical to that of instant claim 22.  Claim 1 of the reference application further recites a non perpendicular gas inlet that creates dynamic rotational movement substantially identical to what is recited in instant claim 23.
The present claims and claim 1 of the ‘373 application differ in that present claim 22 does not require the atomization head recited in ‘373 claim 1, and the preamble of the present claims state that the device is for manufacturing a powder “having a melting point of about 500 Celsius to about 5000 Celsius” while the device of the ‘373 claims is for manufacturing a powder having a melting point of 500° Celsius to 1800° Celsius.  These differences are not seen as resulting in a patentable distinction between the present claims and those of the reference application because:

b) The differing intended uses of the devices in the two sets of claims do not define any actual difference in the physical arrangements of parts in the respective devices.  See Hewlett-Packard Co. v. Bausch & Lomb and Masham, cited in item 4(a) supra.
Thus, the present claims are seen as defining nothing more than an obvious variant of the devices of the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

				Response to Arguments
Applicant’s arguments filed November 30, 2021 have been carefully considered, with the following effect:
a) All rejections under 35 USC 112 are overcome by the amendment filed on that date.
b) All rejections based on prior art of the present process claims are overcome by the amendment to claim 1.
c) The terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,661,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This obviates any potential conflict between the present claims and those of the ‘346 patent.


			Allowable Subject Matter
Claims 1, 2, 4-7 and 9-21 are allowable over the prior art of record (subject to correction of the objection noted in item no. 3 supra).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 2, 2022